6:19-cv-01567-JD      Date Filed 08/26/21    Entry Number 187-2          Page 1 of 5




           Rogers et al. v. U.S. Dept. of Health & Human Servs. et al.
                      Civil Action No. 6:19-cv-01567-JD




           Exhibit B
       to the State Defendants’ Reply in Support of the Motion to Stay
         Discovery and Hold Pending Discovery Motions in Abeyance




                   Excerpts from the Deposition of Lauren Staudt
      6:19-cv-01567-JD    Date Filed 08/26/21   Entry Number 187-2   Page 2 of 5




                                                                         Page 1

1                   UNITED STATES DISTRICT COURT
                     DISTRICT OF SOUTH CAROLINA
2                       GREENVILLE DIVISION
        -------------------------------------------------X
3
          EDEN ROGERS and
4
          BRANDY WELCH,
5
                          Plaintiffs,
6
                    vs.                CASE NO. 6:19-cv-01567-TMC
7
          UNITED STATES DEPARTMENT OF HEALTH
8         AND HUMAN SERVICES;
9         ALEX AZAR, in his official capacity as SECRETARY of
          the UNITED STATES DEPARTMENT OF
10        HEALTH AND HUMAN SERVICES;
11        ADMINISTRATION FOR CHILDREN AND FAMILIES;
12        LYNN JOHNSON, in her official capacity as ASSISTANT
          SECRETARY of the ADMINISTRATION FOR CHILDREN AND
13        FAMILIES;
14        SCOTT LEKAN, in his official capacity as PRINCIPAL
          DEPUTY ASSISTANT SECRETARY of the ADMINISTRATION
15        FOR CHILDREN AND FAMILIES;
16        HENRY MCMASTER, in his official capacity as
          GOVERNOR of the STATE OF SOUTH CAROLINA;
17
          MICHAEL LEACH, in his official capacity as STATE
18        DIRECTOR of the SOUTH CAROLINA DEPARTMENT OF SOCIAL
          SERVICES,
19
                      Defendants.
20      -------------------------------------------------X
          VIDEOTAPED
21        DEPOSITION OF:   LAUREN COLLINS STAUDT
                           (APPEARING VIA VIRTUAL ZOOM)
22
          DATE:                  June 4, 2021
23
          TIME:                  9:05 AM
24
          REPORTED BY:           TERRI L. BRUSSEAU
25                               (APPEARING VIA VIRTUAL ZOOM)

                                   Veritext Legal Solutions
     212-267-6868                    www.veritext.com                      516-608-2400
      6:19-cv-01567-JD   Date Filed 08/26/21   Entry Number 187-2   Page 3 of 5




                                                                     Page 120

1                         When you were talking earlier about the
2          different types of support that a CPA provides
3          during the application process, there are things a
4          CPA does before a family is licensed -- before a
5          child is placed in a home and there's -- there's
6          support, there's things after that point, right?
7                   A.    Yes.
8                   Q.    For all the things that happened
9          before, the recruiting, the awareness in the
10         community, activities, helping instill home
11         inspection, even helping out a family to fill out
12         paperwork if that's -- for all of those things,
13         just the pre-license aspect of it, CPAs never get
14         reimbursed or funded by the state or federal
15         government for any of those activities, do they?
16                  A.    Not -- no, not that I'm aware of.                 I
17         don't know about the federal government, but not as
18         far as DSS.
19                  Q.    Okay.      And during that -- that process
20         of -- we've sort of defaulted to call it
21         recruiting, but whether it's generating interest or
22         awareness in the community, encouraging people to
23         consider becoming foster parents, throughout that
24         process and then the process of helping to do the
25         home study, helping someone get to the point of

                                  Veritext Legal Solutions
     212-267-6868                   www.veritext.com                      516-608-2400
      6:19-cv-01567-JD   Date Filed 08/26/21   Entry Number 187-2   Page 4 of 5




                                                                     Page 121

1          applying for licensure, I think you said that all
2          private CPAs provide this support or I think you
3          said they should, is that right?
4                         COURT REPORTER:           I'm sorry, I didn't
5          hear an answer.
6                         THE WITNESS:         Yes.      Sorry.
7          BY MR. COLEMAN:
8                   Q.    And then after a -- an individual or
9          couple or family is licensed as a foster parent or
10         foster family and a child is placed in their home
11         by DSS, all CPAs provide ongoing case management
12         and support in that way too, right?
13                  A.    Yes.
14                  Q.    I think you said some CPAs might be
15         bigger, some might be smaller, but they all have
16         to -- have to provide comfortable types of support
17         to the individuals or families that they're working
18         with, right?
19                  A.    Correct.
20                  Q.    When you were talking earlier about
21         some of the services that CPAs provide to licensed
22         foster families that are associated or affiliated
23         with them, you mentioned that they do quarterly
24         visits, they might provide training, they could
25         help arrange doctors appointments or transportation

                                  Veritext Legal Solutions
     212-267-6868                   www.veritext.com                      516-608-2400
      6:19-cv-01567-JD   Date Filed 08/26/21   Entry Number 187-2   Page 5 of 5




                                                                     Page 122

1          or things like that, right?
2                   A.    Yes.
3                   Q.    And then a little bit after that there
4          were -- there was some sort of discussion about
5          what those things were, but then you were asked
6          does SCDSS provide those kinds of support.
7                         I want to -- I want to make sure I
8          understand that, right, because if a family is
9          working not with a CPA but is directly with SCDSS,
10         does SCDSS provide a quarterly visit?
11                  A.    Yes.
12                  Q.    Okay.      And I know, for example, that
13         SCDSS can provide transportation services.                   That's
14         right, isn't it?
15                  A.    Yes.
16                  Q.    Does SCDSS provide any sort of
17         ongoing -- I don't know if it's annual or -- but
18         any sort of training or additional continuing
19         education for foster parents?
20                  A.    Yes.
21                  Q.    So SCDSS provides it sounds like
22         comparable types of ongoing support that you had
23         described that private CPAs provide, is that right?
24                  A.    That's correct.
25                  Q.    I'm going to look for a moment at the

                                  Veritext Legal Solutions
     212-267-6868                   www.veritext.com                      516-608-2400
